Subsequently, the Legislature amended NRS 361.4734, a
                statute which provides for an aggrieved taxpayer to appeal a property tax
                abatement decision. The amendment imposes time limitations on appeals,
                requiring taxpayers to submit petitions for review "on or before June 30 of
                the fiscal year for which the determination is effective."          See NRS
                361.4734(1)(a).
                            Thereafter, Taxpayers petitioned the Clark County Assessor
                for review of their tax abatements. Clark County denied both petitions as
                untimely, based on the amended version of NRS 361.4734. Taxpayers
                appealed to the Nevada Tax Commission (NTC), which upheld the denial
                of the petitions. Taxpayers requested reconsideration and asked the
                Director of the Department of Taxation (Department) to stay enforcement
                of the NTC decisions pending a ruling on the reconsideration petitions.
                The stays we re granted unde r NAC 360.185(4) "unt il the Commission
                takes action on the [Taxpayers' requests] for reconsideration." Following a
                hearing on the matters, the NTC denied reconsideration, and Taxpayers
                petitioned for judicial review. The district court consolidated and granted
                the petitions. Clark County now presents this appeal.
                            Agencies, such as the NTC, have the authority "to interpret
                the language of a statute that they are charged with administering; as
                long as that interpretation is reasonably consistent with the language of
                the statute, it is entitled to deference in the courts."   Int? Game Tech. v.
                Second Judicial Dist. Court, 122 Nev. 132, 157, 127 P.3d 1088, 1106
                (2006). In reviewing the decision of an administrative agency, this court
                applies the same standard of review as that of the district court.      State,
                Dep't of Taxation v. Masco Builder, 127 Nev. „ 265 P.3d 666, 669
                (2011). This court reviews "questions of law de novo, and with regard to

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                factual issues, [it is] limited to determining whether the agency's decision
                is supported by substantial evidence."         Id.   "Substantial evidence is
                evidence that a reasonable mind might accept as adequate to support a
                conclusion." Id. at , 265 P.3d at 670.
                             Clark County argues that the NTC's denials of the petitions
                for reconsideration are not subject to judicial review and the orders
                denying rehearing are not appealable. It asserts that the district court did
                not have jurisdiction over the NTC decisions after the 30-day period under
                NRS 233B.130(2)(c) had run, despite the pending petitions for
                reconsideration. It also argues that the Director did not have the power to
                stay the enforcement of the NTC's original decisions because NAC
                360.185(4) does not authorize the Director to extend the period to appeal
                the decisions. Taxpayers argue that the stays they requested were
                authorized by NAC 360.185(4), and necessary because the NTC would not
                have sufficient time to consider petitions for reconsideration prior to the
                expiration of the 30-day deadline to seek judicial review. They assert that
                NTC decisions could not be considered final for purposes of NRS
                233B.130(2)(c) until the NTC took action on their requests for
                reconsideration.
                            "Under NRS 233B.130(2)(c), a party has thirty days after
                service of the agency's final decision to petition the district court for
                judicial review." Mikohn Gaming v. Espinosa, 122 Nev. 593, 598, 137 P.3d
                1150, 1154 (2006). Because this time limitation "is jurisdictional, a
                district court is divested of jurisdiction if the petition is not timely filed."
                Id.
                             Further, NAC 360.185 allows an aggrieved party to file a
                motion or petition for rehearing or reconsideration with the NTC within

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                   15 days of service of the NTC's final decision.            NAC 360.185(1).
                   Additionally, if such a motion or petition is filed within the 15-day period
                   but the NTC will not meet within this period, the Director may stay
                   enforcement of the NTC's original decision until the NTC has a chance to
                   decide on the motion. NAC 360.185(4).
                               Here, the NTC served the Taxpayers with its final decisions on
                   November 24, 2009. Taxpayers then timely submitted their petitions for
                   reconsideration to the NTC.         See NRCP 233B.130; NAC 360.185.
                   Taxpayers' petitions for reconsideration included requests pursuant to
                   NAC 360.185(4) that the Director of the Department stay the enforcement
                   of the NTC decisions until the NTC could consider their petitions. On
                   January 4, 2010, the Director found that there was "good cause" to stay
                   the enforcement of the NTC decisions because the NTC was "not scheduled
                   to meet until January 25, 2010, [and] thereby not able to meet within the
                   regulatory timeframe needed to reach a decision on the reconsideration in
                   this matter." Accordingly, he stayed the decisions "until the Commission
                   takes action on the [Taxpayers' requests] for reconsideration."
                               Again, the parties contest whether the Director of the
                   Department had the authority to stay the enforcement of the decisions,
                   which would essentially toll the timeframe to file the petition for judicial
                   review under NRS 233B.130(2)(c). However, we need not reach that issue
                   at this time because the petitions for reconsideration did not toll the time
                   for seeking judicial review. Here, the Director did not issue the stay of the
                   enforcement of the NTC decisions within 30 days after service of the
                   NTC's final decisions. Because this 30-day time limitation is
                   jurisdictional, the district court was divested of jurisdiction by the time
                   the Director issued the "stay." See NRS 233B.130(2)(c); Mikohn Gaming,

SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    atf
                122 Nev. at 598, 137 P.3d at 1154. Based on the foregoing, we conclude
                that the district court erred by granting the petition for judicial review.
                Accordingly, we
                            ORDER this matter REVERSED AND REMAND to the
                district court for proceedings consistent with this order.




                cc:   Hon. James Todd Russell, District Judge
                      Clark County District Attorney/Civil Division
                      Kaempfer Crowell Renshaw Gronauer & Fiorentino
                      Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A